UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 10, 2010 WUHAN GENERAL GROUP (CHINA), INC. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-34125 (Commission File Number) 84-1092589 (IRS Employer Identification No.) Canglongdao Science Park of Wuhan East Lake Hi-Tech Development Zone Wuhan, Hubei 430200 People’s Republic of China (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code:(86) 27-5970-0069 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 10, 2010, Wuhan General Group (China), Inc. (the “Company”) issued a press release reporting the preliminary financial results of the Company for the quarter ended September 30, 2010.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. All of the information furnished in Items 2.02 and 9.01 of this report, including the accompanying exhibit, are being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, except to the extent expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press release reporting preliminary financial results for the quarter ended September 30, 2010, issued by the Company on November 10, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Wuhan General Group (China), Inc. Date:November 10, 2010 By: /s/ Philip Lo Name: Philip Lo Title:Chief Financial Officer EXHIBIT INDEX Form 8-K Filed Exhibit No. Description Herewith By Reference Press release reporting preliminary financial results for the quarter ended September 30, 2010, issued by the Company on November 10, 2010. x
